             Case 5:19-cv-03125-SVK Document 43 Filed 07/24/19 Page 1 of 34



 1   PARKER IBRAHIM & BERG LLP
     JOHN M. SORICH (CA Bar No. 125223)
 2   john.sorich@piblaw.com
     MATTHEWS. HENDERSON (CA Bar No. 274252)
 3   matthew.henderson@piblaw.com
     695 Town Center Drive, 16th Floor
 4   Costa Mesa, California 92626
     Tel: (714) 361-9550
 5   Fax: (714) 784-4190
 6   Attorneys for Defendants
     TRINITY FINANCIAL SERVICES, LLC and
 7   NEWPORT BEACH HOLDINGS, LLC
 8
                                  UNI'.J'ED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10

11
     CECILIA MANGAOANG,                                   CASE NO.: 5:19-cv"'.03125-SVK
12
                    Plaintiff,                            Assigned For All Purposes To:
                                                          Hon. Susan van Keulen
13
     v.
                                                          NOTICE OF MOTION AND MOTION
14
     SPECIAL DEFAULT SERVICES, INC.;                      OF DEFENDANTS TRINITY
     TRINITY FINANCIAL SERVICES, LLC;                     FINANCIAL SERVICES, LLC, AND
15   NEWPORT BEACH HOLDINGS, LLC;                         NEWPORT BEACH HOLDINGS, LLC,
     WILMINGTON TRUST, NA, SUCCESSOR                      TO DISMISS THE COMPLAINT;
16
     TRUSTEE TO CITIBANK, N.A. AS TRUSTEE,                MEMORANDUM OF POINTS AND
     FOR THE BENEFIT OF REGISTERED                        AUTHORITIES IN SUPPORT
17                                                        THEREOF
     HOLDERS OF STRUCTURED ASSET
     MORTGAGE INVESTMENTS II TRUST 2007-
18
     AR3, MORTGAGE PASS-THROUGH
     CERTIFICATES,. SERIES 2007-AR3; SELECT               [Request for Judicial Notice filed
19
     PORTFOLIO SERVICING, INC.; Does# 1 -10,              concurrently herewith]
     inclusive,
20
                                                          Date: September 3, 2019
                    Defendants.
21                                                        Time: 10:00 a.m.
                                                          Ctrm: 6
22
                                                          TRIAL DATE:              None set.
23                                                        ACTION.FILED:            June 5, 2019
24

25

26   Ill

27   Ill

28   Ill
                                                   1
     NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT; MEMORANDUM OF P&A IN SUPPORT
                                         Case No. 5:19-cv-03125-SVK
     5967084.1
             Case 5:19-cv-03125-SVK Document 43 Filed 07/24/19 Page 2 of 34



 1               TO THE HONORABLE COURT, ALL PARTIES, AND                           rasm ATTORNEYS              OF

 2   RECORD:
 3               PLEASE TAKE NOTICE that on September 3, 2019, at 10:00 a.m., or as soon thereafter
 4   as this matter may be heard in courtroom 6 on the 4th Floor of the above-entitled court, located at the
 5   San Jose Courthouse, 280 South 1st Street, San Jose, California 95113, Defendants Trinity Financial
 6   Services, LLC ("TFS") and Newport Beach Holdings, LLC ("NBH") (collectively, "Defendants")
 7   will and hereby do move this Court to dismiss the entire complaint ("Complaint") of plaintiff Cecilia
 8   Mangaoang ("Plaintiff") pursuant to Rule 12(b )( 6) of the Federal Rules of Civil Procedure ("FRCP")
 9   for failure to state a claim upon which relief may be granted.
10               Specifically, the motion to dismiss will be made on the following grounds:

11               L      The entire Complaint is barred by the doctrine of judicial estoppel;

12               2.     The entire Complaint is barred by the doctrine of res judicata;

13               3.     The entire Complaint is barred by Plaintiffs violation ofFRCP Rule 8;

14               4.     The first cause of action for "Quiet Title" fails to state facts sufficient to constitute a
15   claim for relief pursuant to FRCP 12(b)(6);

16               5.     The second cause of action for "Fair Debt Collection Practices Act (15 USC§ 1692 et
17   seq.)" fails to state facts sufficient to constitute a claim for relief pursuant to FRCP 12(b)(6);
18               6.     The third cause of action for "Cancellation of Instrument(s)" fails to state facts
19   sufficient to constitute a claim for relief pursuant to FRCP 12(b)(6);

20               7.     The fourth cause of action for "Wrongful Foreclosure" fails to state facts sufficient to
21   constitute a claim for relief pursuant to FRCP 12(b)(6);

22               8.     The fifth cause of action for "Replevin" fails to state facts sufficient to constitute a
23   claim for relief pursuant to FRCP 12(b)(6); and

24               9.·    The sixth cause of action for "Defamation" fails to state facts sufficient to' constitute a
25   claim for relief pursuant to FRCP 12(b)(6);

26   Ill

27   Ill

28   Ill
                                                           2
     NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT; MEMORANDUM OF P&A IN SUPPORT
                                                 Case No. 5:19-cv-03125-SVK
     5967084.1
             Case 5:19-cv-03125-SVK Document 43 Filed 07/24/19 Page 3 of 34



 1               This· motion is made and based . upon this notice, the attached memorandum of points and

 2   authorities, the request for judicial notice filed concurrently herewith, the pleadings and papers on

 3   file in this action, and such further oral and documentary evidence as may be presented at the

 4   hearing on this motion.

 5
     DATED: July 24, 2019                            PARKER IBRAHIM & BERG LLP
 6

 7
                                                     By:      Isl Matthew Henderson
 8                                                          JOHN M. SORICH
                                                            MATTHEW HENDERSON
 9                                                          Attorneys for Defendants
                                                            TRINITY FINANCIAL SERVICES, LLC and
10                                                          NEWPORT BEACH HOLDINGS, LLC

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27
28
                                                        3
     NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT; MEMORANDUM OF P&A IN SUPPORT
                                              Case No. 5:19-cv-03125-SVK
     5967084.1
             Case 5:19-cv-03125-SVK Document 43 Filed 07/24/19 Page 4 of 34



 1                                           TABLE OF CONTENTS

 2

 3   I.          SUMMARY OF ARGUMENT                                                                       1
 4
     II.         FACTUAL BACKGROUND                                                                        1
 5
                 A.   The Underlying Loans and Deeds of Trust..                                            1
 6
                 B.   In 2015 & 2018, Assignments are Recorded Followed By a
 7
                      Substitution of Trustee                                                              2
 8

 9               C.   A Notice of Default Was Recorded in 2016 and a Foreclosure Resulted                  2

10               D.   Plaintiffs History of Bankruptcies                                                   2
11
                 E.   Judgement Was Entered Against Plaintiff in TFS' Unlawful Detainer Action             4
12
     III.        STANDARD FOR MOTION TO DISMISS UNDER RULE 12(b)(6)                                        4
13
     IV.         THE COMPLAINT IS BARRED BY THE DOCTRINE OF JUDICIAL ESTOPPEL.                             5
14

15   v.          The COMPLAINT IS BARRED BY RES JUDICATA                                              ,    7

16               A.   The Claims Raised in the Complaint are the Same as Those in Bankruptcy               7
17
                 B.   There is a Final Judgment on the Merits                                              8
18
                 C.   There is Privity Among the Parties                                                   9
19

20               D.   Plaintiffs Failure to Object to NBH's Proof of Claim in the Bankruptcy is Res

21                    Judicata Barring This Action                                                         9

22   VI.         PLAINTIFF'S CONTRADICTORY ALLEGATIONS VIOLATE RULE 8                                     10

23   VII.        EVEN IF PLAINTIFF'S CLAIMS ARE NOT BARRED BY THE DOCTRINES ABOVE,
24               PLAINTIFF'S INDIVIDUAL CAUSES OF ACTION FAIL SUBSTANTIVELY                               11
25
                 A.   The First, Third and Fourth Causes of Action Fail                                   11
26
                      1.     The wrongful foreclosure cause of action is meritless                        11
27

28                    2.     The first cause of action for quiet title similarly fails                    17
                                                          1
     NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT; MEMORANDUM OF P&A IN SUPPORT
                                                Case No. 5:19-cv-03125-SVK
     5967084.1
             Case 5:19-cv-03125-SVK Document 43 Filed 07/24/19 Page 5 of 34



 1                    3.     The third cause of action for cancellation of instrument(s) similarly fails ..... 17

 2               B.   The Second Cause of Action Under the FDCP A Fails                                       18
 3
                 C.   The Fifth Cause of Action for Replevin Fails                      ,                     19
 4
                 D.   The Sixth Cause of Action for Defamation Fails           : .. ,                         20
 5
     VIII.       PUNITIVE DAMAGES ARE NOT WARRANTED                                                           21
 6

 7   IX.         CONCLUSION                                                                                   22

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        ii
     NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT; MEMORANDUM OF P&A IN SUPPORT
                                               Case No. 5:19-cv-03125-SVK
     5967084.1
                 Case 5:19-cv-03125-SVK Document 43 Filed 07/24/19 Page 6 of 34



 1                                       TABLE OF AUTHORITIES

 2    Cases
 3
      6 Angels, Inc., 85 Cal. App. 4th at 1283-1284                                                  12
 4
     Abdallah v. United Sav. Bank, 43 Cal. App. 4th 1101, 1109 (Gt. App. 1996)                       14
 5
     Adlerv. Taylor, 2005 U.S. Dist. LEXIS 5862 at *8 (C.D. Cal. February 2, 2005)                   19
 6
     Agu.irre v. Cal-Western Reconveyance Corp., 2012 WL 273753, at *7 (C.D. Cal. Jan. 30, 2012)     19
 7
     Ashcroft v. Iqbal, 556 U.S. 662, 663, 678 (2009)                                              4, 10
 8
     Beckv. Reinholtz, 138 Cal. App. 2d 719, 723-724 (1956)                                          13
 9
     Bell Atlantic Corp. v. Twombly, 127 S.Ct. 1955, 1959 (2007)          :                        4, 10
10
     Caviness v. England, 2007 WL 1302522 at *12-13 (E.D. Cal. May 3, 2007)                           7
11
     Cobb v. California Bank, 6 Cal. 2d 389; 390 (1936)                       ,                      13
12
     Conservation Force v. Salazar, 646 F.3d 1240, 1241-1242 (9th Cir. 2011)                          4
13
     Credit Bureau of San Diego v. Horeth, 60 Cal. App. 2d 47, 48 (1943)                             20
14
     Cyrus v. Havision, 65 Cal. App. 3d 306 (1976)                                                   21
15
     Debrunner v. Deutsche Bank Nat'! Trust Co., 204 Cal. App. 4th 433, 440 (2012)                   11
16
     Ephraim v. Metropolitan Trust Co. o/California, 28 Cal. 2d 824, 833 (1946)                      18
17
     Evanto v. Fannie Mae, 814 F.3d 1295, 1298 (11th Cir. 2016)                                      17
18
     Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005)                         15
19
     Faulkner v, California Toll BridgeAuthority, 40 Cal. 2d 317 (1952)                              22
20
     FPCI RE-HAB OJ v. E & G Investments, Ltd., 207 Cal. App. 3d 1018, 1021-1024
21
         (Ct. App. 1989)                                                                             15
22   Francis v. Dun & Bradstreet, Inc., 3 Cal. App; 4th 535, 540 (1992)                              20
23
     G.D. Searle & Co. v. Superior Court, 49 Cal.App.3d 22 (1975)                                    22
24
     Garfinkle v. Superior Court, 21 Cal. 3d 268, 279, fn. 16 (1978)                                 13
25
     Gomes v. Countrywide Home Loans, Inc., 192 Cal. App. 4th 1149, 1154, 1156                11, 12
26   Hamilton v. State Farm Fire & Casualty Co., 270 F.3d 778 (9th Cir. 2001)                      5, 6
27
     Hansen v.. Western·Progressive, LLC, 15-CV-0_1426-MCE-CKD, 2016 WL 4248028, at *4, fn.6
28
         (E.D. Cal. Aug. 11, 2016)                                                                   12
                                                      iii
     NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT; MEMORANDUM OF P&A IN SUPPORT
                                            Case No. 5: 19-cv-03125-SVK
     5967084.1
               Case 5:19-cv-03125-SVK Document 43 Filed 07/24/19 Page 7 of 34



  1.   Hatch v. Collins, 225 Cal. App. 3d 1104, 1113 (1990)                                               12

  2    Hauk v. JPMorgan Chase Bank, USA, 552 F.3d 1114, 1120 (9th Cir. 2009)                              16

  3    Hejmadi v. Amfac, Inc., 202 Cal. App. 3d 525, 553 (1988)                                           20

  4    Henderson vs. Security Pac. Nat'l. Bank, 72 Cal. App. 3d 764 (1977)                               22

  5    Hernandez v. Select Portfolio Servicing, Inc., 2015 U.S. Dist. LEXIS 82922 at *24

  6        (C.D. Cal. June 25, 2015)                  '.                   _                              10

  7    Herrera v. US. Bank, NA., 2014 WL 1806923 *2 (S.D. Cal. May 5, 2014)                               19

  8    Hilliard v. A.H Robbins Co., 148 Cal. App. 3d 374 (1983)                                          22

  9    HPG Corp. v. Aurora Loan Services, LLC, 436 B.R. 569, 579-579 (2010)                                7

10     In re Arana, 456 B.R. 161, 170 (Banlcr. E.D.N.Y 2011)                                               5

11     Int'! Union of Operating Engineers v. Karr, 944 F.2d 1426, 1429 (9th Cir. 1993)                     8

12     Izenberg v. ETS Servs., LLC, 589 F.Supp.2d 1193, 1199 (C.D. Cal. 2008)                            19

13     Jones v. Aetna Casualty & Surety Corp., 26 Cal. App. 4th 1717, 1722                               20    I




14     Kachlon v. Markowitz, 168 Cal'. App. 4th 316, 333-34 (2008)                                       21

15     Knapp, supra, 123 Cal.App.4th at 93-94                                                            14

16     Lee v. City ofLos Angeles, 250 F.3d 668, 688-689 (9th Cir. 2001)                                   4

17     Locke v. Mitchell, 7 Cal. 2d 599, 602 (1936)                                                      21

18     Lona v. Citibank, NA., 202 Cal. App. 4th 89, 104, 112, 134 (2011) :                            11, 14

19     Lueras v. BAC Home Loans Servicing, LP, 221 Cal. App. 4th 49, 86 (2013)                           17

20     Melendrez v. D & I Investment, Inc., 127 Cal. App. 4th 1238, 1259 (2005):                         12

2.1    Miller v. California Reconveyance Co. 2010 WL 2889103 at *-10 (S.D. Cal. 2010)                    14

22     Moeller v. Lien, 25 Cal. App. 4th 822, 830 (1994)                                                 13

23     Mpoyo v. Litton Electro-Optical Systems, 430 F.3d 985, 988 (9th Cir. 2005)                       7, 8

24     Nguyen v. Calhoun, 105 Cal. App. 4th 428, 439 (2003)                                              15

25     Nolan v. National Convenience Stores, 95 Cal. App. 3d 279 (1979)                                  21

26     Obduskey v. McCarthy & Holthus LLP, 139 S.Ct. 1029, 1038 (2019)                     :······_      18

27     Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d 708, 713 (9th Cir. 2001)                        7

28     Pacific States Corp. v. Hall, 166 F.2d 668, 671 (9th Cir. 1948)                                   16
                                                           iv
       NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT; MEMORANDUM OF P&A IN SUPPORT
                                              Case No. 5:19-cv-03125-SVK
       5967084.1
                   Case 5:19-cv-03125-SVK Document 43 Filed 07/24/19 Page 8 of 34



   1   Pacific States Savings & Loan Co. v. O'Neill, 7 Cal. 2d 596; 599 (1936)                         13

   2   Pareto v. F.D.LC., 139 F.3d 696, 699 (9th Cir. 1998)                                             5

   3   Pratap v. Wells Fargo Bank, NA., 63 F. Supp. 3d 1101, 1113 (N.D. Cal. 2014)                     18

   4   Quinteros v. Aurora Loan Services (E.D. Cal. 2010) 740 F.Supp.2d 1163, 1168-69                  14

   5   Rieber v. One West Bank FSB, 2014 U.S. Dist. LEXIS 62682 at *8 (S.D. Cal. May 6, 2014)          10

   6   Ringler Associates Inc. v. Maryland Casualty Co., 80 Cal. App. 4th 1165, 1179 (2000)            20

   7   Royal Thrift & Loan Co. v. County Escrow, Inc., 123 Cal. App. 4th 24, 32 (2004)                 12

   8   Rubio v. U.S. Bank NA., 2014 WL 1318631 at *8 (N.D. Cal. Apr. 1, 2014)                          16

   9   Saterbak v. JPMorgan Chase Bank, NA., 245 Cal.App.4th 808. 818 (2016)                           18

  10   Schlegel v. Wells Fargo Bank, NA, 720 F.3d 1204, 1208-09 (9th Cir. 2013)                        19

  11   Seidell v. Tuxedo Land Co., 1 Cal. App. 2d 406, 409-410 (1934)                                  13

  12   Sharp v. Nationstar Mortgage, LLC, 2014 WL 4365116 at *6 (N.D. Cal. September 3, 2014)           7

  13   Shimpones v. Stickney, 219 Cal. 637, 649 (1934)                                                 17

  14   Shuster v. BAC Home Loans Servicing, LP, 211 Cal. App. 4th 505, 512 (2012)                      15

  15   Siegel v. Federal Home Loan Mortg. Corp., 143 F.3d 525, 528, 529-531 (9th Cir. 1998)             9

 16    Signori v. Fannie Mae, 934 F.Supp.2d 1364, 1368 (S.D. Fla 2013)                                 17

  17   Smith v. Hatch, 271 Cal. App."2d 39, 47 (1969)                                                  21

 18    Smithson v. Sparber, 123 Cal. App. 225 (1932)                                                   22

 19    Sorensen v. Hall, 219 Cal. 680, 682-683 (1934)                      -:-                         13

 20    Southwest Airlines Co. v. Texas International Airlines, Inc., 546 F.2d 84, 95 (5th Cir. 1977)    9

 21    Spears v. First Guaranty Mortgage Corporation, 2010 WL 1135803 at *3-4 (N.D. Cal. 2010))        14

 22    Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001)                             5

 23    Stebley v. Litton Loan Servicing, LLP, 202 Cal. App. 4th 522, 526 (2011)                        15

 24    Stevens v. Plumas Eureka, 2 Cal. 2d 493, 496-97 (1935)                                          13

· 25   Stewart v. U.S. Bankcorp, 297 F.3d 953, 956 (9th Cir. 2002)                                      7

 26    Suter v. Goedert, 396 B.R. 535, 541 (D. Nev. 2008)                                               6

 27    Swendsen v. Ocwen Loan Servicing, LLC, 2014 WL 1155794 at *5 (E.D. Cal. March 21, 2014)         7

 28
                                                        v
       NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT; MEMORANDUM OF P&A IN SUPPORT
                                              Case No. 5:19-cv-03125-SVK                          ·
       5967084.1
                 Case 5:19-cv-03125-SVK Document 43 Filed 07/24/19 Page 9 of 34



 1    Tahoe-Sierra Pres. Council, Inc, v. Tahoe Reg'l Planning Agency, 322 F.3d 1064, 1078

 2       (9th Cir. 2003)                                                                           8

 3   Thinket Ink Information Resources, Inc. v. Sun Microsystems, Inc., 368 F.3d 1053, 1061

 4       (9th Cir. 2004)                                                                           5

 5   Toole v. Richardson-Merrell, Inc., 251 Cal. App. 2d 689 (1967)                               21

 6    United States v. Liquidators of European Fed Credit Bank, 630 F.3d 1139, 1150

 7       (9th Cir. 2011)                                                                           7

 8   United States v. Schimmels, 127 F.3d 875, 881, 884 (9th Cir. 1997)                         8, 9

 9   Vasquez v. L.A. Cnty., 487 F.3d 1246, 1258 (9th Cir. 2007)                                    5

10   Warner v. Tinder Inc., 105 F. Supp.Jd 1083, 1098 (C.D. Cal. 2015)       '.                   10

11   Wietschner v. Monterey Pasta Co., 294 F. Supp. 2d 1117, 1109 (N.D. Cal. 2003)              4, 5

12
     Statutes
13   15 U.S.C. § 1640(e)                                                                          16
14
     15 U.S.C. § 1641(a)                                                                          17
15
     15 U.S.C. § 1641(e)(l)                                              ;                        17
16   15 U.S.C. § 1692 et seq                                                                      18
17
     15 U.S.C. § 1692a(6)         ,                                                               18
18
     Cal. Civil Code§· 47(c)(l)                                                               20, 21
19   Cal. Civil Code§ 2924                                                                    11, 12
20
     Cal. Civil Code§ 2924(a)(l)                                                                 12
21
     Cal. Civil Code § 2924( c)                                                                  13
22
     Cal. Civil Code §§ 2924-2924k                                                               12
23
     Cal. Civil Code§ 2924.15                                                                    17
24
     Cal. Civil Code§ 3294                                                                       21
25
     Cal. Civil Code§ 3412                                                                       17
26
     Cal. Code of Civ. Proc. § 760.020(a)         :                                              17
27
     Cal. Code of Civ. Proc. § 762.060(b)                                                        17
28
                                                       vi
     NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT; MEMORANDUM OF P&A IN SUPPORT
                                            Case No. 5: I 9-cv-03 I 25-SVK
     5967084.1
            Case 5:19-cv-03125-SVK Document 43 Filed 07/24/19 Page 10 of 34



 1   Rules
 2   Federal Rules of Civil Procedure, Rule 8(a)(2)                       :         4

 3   Federal Rule of Evidence, Rule 201                                             4

 4   Federal Rule of Evidence, Rule 20l(d)                                          4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
25

26
27

28
                                                      vii
     . NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT; MEMORANDUM OF P&A IN SUPPORT
                                             Case No. 5:19-cv-03125-SVK
     5967084.1
              Case 5:19-cv-03125-SVK Document 43 Filed 07/24/19 Page 11 of 34



  1                                               MEMORANDUM

  2               Defendants Trinity Financial Services, LLC ("TFS") and Newport Beach Holdings, LLC

  3   ("NBH") (collectively, "Defendants") respectfully submit the following points and authorities in

  4   support of their motion to dismiss the complaint ("Complaint") of plaintiff Cecilia Mangaoang

  5   ("Plaintiff') for failure to state a claim for relief ("Motion") as set forth below.

  6    I.         SUMMARY OF ARGUMENT

  7               Defendants' Motion should be granted in its entirety without leave to amend. A:.s explained

  8   below, Plaintiff's Complaint, which suffers from numerous pleading defects, fails to state a claim for

 9    relief and is uncertain. Moreover, each cause of action alleged against Defendants is barred by the

10    doctrines of res judicata, collateral estoppel, and judicial estoppel. Thus, leave to amend should not

11    be granted. Additionally, this action is duplicative of a lawsuit filed against Defendants in state

12    court, which matter is still pending, although Plaintiff has tried (unsuccessfully) to dismiss the case.

13                For these reasons, and �s set forth in further detail below, Defendants respectfully request
14    that the Court grant Defendants' Motion without leave to amend.

15      II.       FACTUALBACKGROUND

16                A.     The Underlying Loans and Deeds of Trust

·17               On or about January 11, 2007, plaintiff Cecilia Mangaoang ("Plaintiff') obtained a loan in

18    the principal amount of$524,000.00 (the "First Loan") from Aidan West Financial Group ("Aidan").
19    Request for Judicial Notice ("RJN"), Ex. 1. Repayment of the Loan is secured by a deed of trust
20    ("First Deed of Trust") that encumbers the real property located at 2901 Capewood Lane, San Jose,

21    California 95132 (the "Property") and was recorded with the Santa Clara· County Recorder on or

22    about January 18, 2007, as instrument number 19268025. RJN, Ex. 1. Also on or about January 11,

23    2007, Plaintiff obtained a second loan in the principal amount of $131,000.00 (the "Second Loan")

24    from Aidan. RJN, Ex. 2. The Second Loan was secured by a junior deed of trust ("Second Deed of

25    Trust") that encumbered the Property and was recorded with the Santa Clara County Recorder on or

26    about January 18, 2007, as instrument number 19268026. Id. The Second Deed of Trust identifies

27    Mortgage Electronic Registration Systems, Inc. ("MERS") as beneficiary (in its capacity as nominee

28    for Aidan), Fidelity National Title as the trustee, and Plaintiff as borrower and trustor. Id.
                                                          1
      NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT; MEMORANDUM OF P&A IN SUPPORT
                                                Case No. 5:19-cv-03125-SVK
      5967084.1
             Case 5:19-cv-03125-SVK Document 43 Filed 07/24/19 Page 12 of 34



  1               B.     hi 2015 & 2018. Assi nrnents are Recorded Followed B a Substitution of Truste
  2               On or about December 17, 2015, a corporate assignment of deed of trust ("First

  3   Assignment") was recorded with the Santa Clara County Recorder as instrument number 23175056.

  4   RJN, Ex. 3. The First Assignment memorialized the transfer of interest in the Second Deed of Trust

  5   from Aidan to NBH. Id. On or about September 12, 2018, a corporate assignment of deed of trust

  6   ("Second Assignment") was recorded with the Santa Clara County Recorder as instrument number

  7   24022209. RJN, .Ex. 4. The Second Assignment memorialized the transfer in interest of the Second

  8   Deed of Trust to TFS. Id. On or about September 9, 2016, a substitution of trustee ("SOT") was

  9   recorded with the Santa Clara County Recorder as instrument number 23426665 substituting Special
 10   Default Services, Inc. as trustee. RJN, Ex. 5.

 11               C.    A Notice of Default Was Recorded in 2016 and a Foreclosure Resulted

 12               On or about September 9, 2016, a notice of default and election to sell under deed of trust

 13   ("NOD") in connection with the Second Loan was recorded with the Santa Clara County Recorder

14    as instrument number 23426666. RJN, Ex. 6. On or about January 6, 2017, a notice of trustee's sale

15    ("NOTSl") was recorded with the Santa Clara County Recorder as instrument number 19268026.
16    RJN, Ex. 7. On or about September 6, 2018, a second notice of trustee's sale ("NOTS2") was

17    recorded with the Santa Clara County Recorder as instrument number 24018268. RJN, Ex. 8.

18                On or about November 15, 2018, a trustee's deed upon sale ("TDUS") was recorded with the
19    Santa Clara County Recorder as instrument number 24064356. RJN, Ex. 9. The TDUS reflects that
20    the Property was sold TFS at public auction on November 5, 2018. Id.

21                D.     Plaintiff's History of Bankruptcies

22                On or about March 1 i, 2009, Plaintiff filed a voluntary petition under Chapter 13 of the U.S.

·23   Bankruptcy Code that was docketed as case no. 09-51662. RJN, Ex. 10. In the petition, Plaintiff

24    listed her residence as 3178 Isadora Dr., San Jose, CA, a property separate and distinct from the

25    subject Property. Id'. After Plaintiff failed to file required documents, on or about March 31, 2009,
26    the bankruptcy court entered an order of dismissal of Plaintiff's bankruptcy case. RJN, Ex. 11.

27                On or about December 8, 2016, Plaintiff filed a voluntary petition under Chapter 13 of the
28    U.S. Bankruptcy Code that was docketed as case no. 16-53447. RJN, Ex. 12. In the petition,
                                                           2
      NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT; MEMORANDUM OF P&A IN SUPPORT
                                                 Case No. 5:19-cv-03125-SVK
      5967084,1
            Case 5:19-cv-03125-SVK Document 43 Filed 07/24/19 Page 13 of 34



 1   Plaintiff identified NBH and Special Default Services, Inc. as creditors of the estate. Id. After
 2   Plaintiff failed to file required documents, on or about December 23, 2016, the bankruptcy court
 3   entered an order of dismissal of Plaintiffs bankruptcy case. RJN, Ex. 13.
 4               On or about January 3 l, 2017, Plaintiff filed a voluntary petition under Chapter 13 of the
 5   U.S. Bankruptcy Code that was docketed as case no. 17-50208. RJN, Ex. 14; In the petition,

 6   Plaintiff identified NBH and Special Default Services, Inc. as creditors of the estate. Id. Also, in her
 7   Schedule D, Plaintiff identified NBH as a secured creditor and that the debt was undisputed. Id. On
 8   or about March 3, 2017, NBH filed a proof of claim in the total amount of $273,157.28, with
 9   $158,376.97 listed in pre-petition arrears. RJN, Ex� 15. On or about May 1, 2017, Plaintiff filed a
10   motion to value the Second Loan at $0.00. RJN, Ex. 16. But after Plaintiff failed to obtain a
11   confirmed chapter 13 plan, on or about May 31, 2018, the bankruptcy court entered an order of
12   dismissal of Plaintiff's bankruptcy case. RJN, Ex. 17.
13               On or about October 4, 2018, Plaintiff filed another voluntary petition under Chapter 13 of
14   the U.S. Bankruptcy Code that was docketed as case no. 18-52245. RJN, Ex. 18. In the petition,

15   Plaintiff identified NBH and Special Default Services, Inc. as creditors of the estate. Id. Also, in her
16   Schedule D, Plaintiff identified NBH as a secured creditor, that NBH's lien was based on an
17   agreement that Plaintiff made, and that the debt was undisputed. Id. On or about January 16, 2019,
18   the bankruptcy trustee filed a motion to dismiss the bankruptcy case for Plaintiff's failure to
19   prosecute.      Thereafter, on or about March 25, 2019, the bankruptcy court entered an order of
20   dismissal of Plaintiff's bankruptcy case. RJN, Ex. 19.
21               During the pendency of Plaintiffs' bankruptcy case 18-52245, she also filed an adversary
22   complaint against the Defendants docketed as case no. 18-05062 based on the same nucleus of facts
23   alleged in this lawsuit. RJN, Ex. 20. On or about January 17, 2019, Defendants filed answers to the
24   adversary complaint. RJN, Ex. 21-22. Thereafter, Plaintiff filed a motion for leave to file a second
25   amended complaint. RJN, Ex. 23.
26               On or about March 19, 2019, the bankruptcy court issued an order to show cause for Plaintiff
27   to personally appear to show cause why the adversary proceeding should not be dismissed for failure
28   to prosecute. RJN, Ex. 24. In response to the OSC, Defendants filed a memorandum requesting that
                                                          3
     NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT; MEMORANDUM OF P&A IN SUPPORT
                                                Case No. 5:19-cv-03125-SVK
     5967084.1
             Case 5:19-cv-03125-SVK Document 43 Filed 07/24/19 Page 14 of 34



 1.   the bankruptcy court dismiss the adversary proceeding. RJN, Ex. 25. On or about April 23, 2019,

 2    the adversary proceeding was dismissed based, in part, on Plaintiff's failure to prosecute. RJN, Ex.

 3    26.

 4                 E.      Judgement Was Entered Against Plaintiff in TFS' Unlawful Detainer Action

 5                 On or about March 14, 2019, the Superior Court of Santa Clara entered judgment in favor of

 6    TFS granting possession to the Property in case no. 18CV339119: RJN, Ex; 27.

 7    III.         STANDARD FOR MOTION TO DISMISS UNDER RULE 12(8)(6)

 8                 Under the Federal Rules of Civil Procedure, Rule 8(a)(2), a pleading must contain "a short

 9    and plain statement of the claim showing that the pleader is entitled to relief." Although Rule 8 does

10    not require "'detailed factual allegations,' ... it demands more than an unadorned, the-defendant-

11    unlawfully-harmed-me accusation." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

12                · A motion to dismiss for failure to state a claim under Rule 12(b )( 6) "tests the sufficiency of a

13    claim." Conservation Force v. Salazar, 646 F.3d 1240, 1241-1242 (9th Cir. 2011). A district court

14    properly dismisses a complaint for failure to state a claim upon which relief may be granted "if there

15    is a lack of a cognizable legal theory or the absence of sufficient facts alleged under a cognizable

16    legal theory." Id. at 1242. While a complaint attacked by a Rule 12(b)(6) motion to dismiss does

17    not need detailed factual allegations, a plaintiff's obligation to provide the grounds of entitlement to

18    relief requires more than labels and conclusions, and a formulaic recitation of a cause of .action's

19    elements will not do.           Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).             "Factual

20    allegations must be enough to raise a right to relief above the speculative level on the assumption

21    that all of the complaint's allegations are true." Id. "A claim has facial plausibility when the

22    plaintiff pleads factual content that. allows the court. to draw the reasonable inference that the
23    defendant is liable for the misconduct alleged." Ashcroft, supra, 556 U.S. at 663.

24                 Also, a court may take judicial" notice of matters of public record in accordance with Federal

25    Rule of Evidence 201 without converting a motion to dismiss to a motion for summary judgment.

26    Lee v. City of Los Angeles, 250 F .3d 668, 688-689. (9th Cir. 2001 ). Courts may take judicial notice

27    of documents outside of the complaint that are capable of accurate and ready determination by resort

28    to sources whose accuracy cannot reasonably be questioned. See Fed. R. Evid. 201 (d); Wietschner
                                                              4
      NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT; MEMORANDUM OF P&A iN SUPPORT
                                                    Case No. 5:19-cv-03125-SVK                          ·
      5967084.1
            Case 5:19-cv-03125-SVK Document 43 Filed 07/24/19 Page 15 of 34



 1   v. Monterey Pasta Co., 294 F. Supp. 2d 1117, 1109 (N.D. Cal. 2003).

 2               In considering a motion pursuant to Rule 12(b )(6), a court must accept as true all material
 3   allegations in the complaint, as well as all reasonable inferences to be drawn from them. Pareto v.
 4   F.D.LC., 139 F.3d 696, 699 (9th Cir. 1998). However, the court need not accept             as true allegations   I




 5   that contradict matters properly subject to judicial notice or "allegations that are merely conclusory,
 6   unwarranted deductions of fact, or unreasonable inferences." Sprewell v Golden State Warriors,
 7   266 F.3d 979, 988 (9th Cir. 2001).
 8               Dismissal with prejudice of a complaint is proper if "it is clear ... that the complaint could not
 9   be saved by any amendment." Thinket Ink Information Resources, Inc. v. Sun Microsystems, Inc.,
10   368 F.3d 1053, 1061 (9th Cir. 2004). A court can dismiss claims without granting leave to amend if
11   amending the complaint would be futile. See Vasquez v. L.A. Cnty., 487 F.3d 1246, 1258 (9th Cir.
12   2007).
13   IV.         THE COMPLAINT IS BARRED BY THE DOCTRINE OF JUDICIAL ESTOPPEL

14               "Judicial estoppel is an equitable doctrine that precludes a party from gaining an advantage
15   by asserting one position, and then later seeking an advantage by taking a clearly inconsistent
16   position." Hamilton v. State Farm Fire & Casualty Co., 270 F.3d 778, 782-783 (9th Cir. 2001).
17   "This court invokes judicial estoppel not only to prevent a party from gaining an advantage by taking

18   inconsistent positions, but also because of 'general consideration] s] of the orderly administration of
19   justice and regard for the dignity of judicial proceedings," and to "protect against a litigant playing
20   fast and loose with the courts.'" Id.
21               Moreover, the doctrine of judicial estoppel prevents a debtor who fails to disclose a lender
22   liability claim in a bankruptcy proceeding from later litigating that claim: · "Hamilton clearly asserted
23   inconsistent positions. He failed to list his claims against State Farm as assets on his bankruptcy

24   schedules, and then later sued State Farm on the same claims." Id. at 784. "When an action is not
25   disclosed by the debtor, it remains property of the bankruptcy estate even after the case is closed-
26   indeed, unless it is administered or abandoned by the trustee, the action remains property of the
27   estate 'forever."? In re Arana, 456 B.R. 161, 170 (Bankr. E.D.N.Y 2011).

28   ///
                                                           5
     NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT; MEMORANDUM OF P&A IN SUPPORT
                                                 Case No. 5: 19-cv-03125-SVK
     5967084.1
             Case 5:19-cv-03125-SVK Document 43 Filed 07/24/19 Page 16 of 34



 1
                                              .
                 In Hamilton v. State Farm Fire & Casualty Co., supra, the plaintiff failed to list an insurance

 2   claim as an asset of his bankruptcy estate in his bankruptcy schedules, and then subsequently

 3   brought a civil action against his insurer for denial of his claim. 270 F.3d at 781.           In entering

 4   summary judgment in favor of the insurer on the ground that the plaintiff's claims were barred by

 5   judicial estoppel, the district court noted that the plaintiff had taken contradictory positions by failing

 6   to amend his bankruptcy schedules to include his insurance claim and then filing the action against

 7   his insurer. Id. at 782. The Ninth Circuit affirmed this judgment, explaining as follows:

 8                      "In this case, we must invoke judicial estoppel to protect the integrity of the
                        bankruptcy process. The debtor, once he institutes the bankruptcy process,
 9
                        disrupts the flow of commerce and obtains a stay and the benefits derived by
10                      listing all his assets. The Bankruptcy Code and Rules 'impose upon the
                        bankruptcy debtors an express, affirmative duty to disclose all assets,
11                      including contingent and unliquidated claims.'. . . Hamilton's failure to list
                        his claims against State Farm as assets on his bankruptcy schedules deceived
12                      the bankruptcy court and Hamilton's creditors .... "
13   Id: at 785.

14               In Plaintiff's "Summary of Your Assets and Liabilities and Certain Statistical Information,

15   Schedule A/B: Property," Plaintiff was required to identify - under penalty of perjury - any

16   "[c ]laims against third parties, whether or not you have filed a lawsuit or made a demand for

17   payment." Plaintiff checked the box for "No" when she filed her bankruptcies. See RJN, Ex. 14

18   (Doc. 11 pg. 14 of 44) and Ex. 18 (Doc. 1, pg. 14 of 46). Plaintiff was also required to identify any

19   "[o ]ther contingent and unliquidated claims of every nature,. including counterclaims of the debtor

20   and rights to set off claims." Id. Again, Plaintiff checked the box for "No." Id. Moreover, Plaintiff

21   listed Defendants' secured claim in her Schedule D and did not mark the claim as "disputed." See

22   RJN,Ex.14(Doc.J,pg.18of44)andEx.18(Doc. l,pg.18of46).

23               Because Plaintiff failed to identify any claims she had against Defendants when she filed her

24   bankruptcy schedules, and acknowledged the underlying debt, Plaintiff is judicially-estopped from

25   alleging new claims against Defendants in this action and taking positions wholly inconsistent with

26   her bankruptcy filings.       Indeed, "[ s ]tatements made· in bankruptcy schedules are executed under

27   penalty of perjury and, when offered against the debtor, 'are eligible for treatment as [ evidentiary]

28   admissions."' Suter v. Goedert, 396 B.R. 535, 541 (D. Nev. 2008).
                                                            6
     NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT; MEMORANDUM OF P&A IN SUPPORT
                                                  Case No. 5:19-cv-03125-SVK
     5967084.1
            Case 5:19-cv-03125-SVK Document 43 Filed 07/24/19 Page 17 of 34



 1               Additionally, based on the recording of the Notice of Default, the timing of Plaintiff's

 2   multiple bankruptcy filings, and Plaintiffs inability to confirm a chapter 13 plan, the Court should

 3   draw a reasonable inference that Plaintiff's bankruptcies were filed with the sole intent to delay

 4   lawful foreclosure proceedings by triggering the automatic stay protection. And, although Plaintiff

 5   did not obtain a bankruptcy discharge, courts in the Ninth Circuit have routinely held that "obtaining

 6   an automatic bankruptcy stay is sufficient 'judicial acceptance' to trigger judicial estoppel." Sharp

 7   v. Nationstar Mortgage, LLC, 2014 WL 4365116 at *6 (N.D. Cal. September 3, 2014); see also

 8   Swendsen v. Ocwen Loan Servicing, LLC, 2014 WL 1155794 at *5 (E.D. Cal. March 21, 2014);

 9   HPG Corp. v. Aurora Loan Services, LLC, 436 B.R. 569, 579-579 (2010); Caviness v. England,

10   2007 WL 1302522 at *12-13 (E.D. Cal. May 3, 2007).

11     V.        THE COMPLAINT IS BARRED BY RES JUDICATA

12               "Res judicata, or claim preclusion, prohibits lawsuits on 'any claims that were raised or could

13   have been raised' in a prior action." Stewart v. U.S. Bankcorp, 297 F.3d 953, 956 (9th Cir. 2002)

14   citing Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d 708, 713 (9th Cir. 2001) (emphasis

15   added). In determining whether res judicata is applicable, courts look to whether "there is (1) an

16   identity of claims, (2)    a final judgment on the merits, and (3) privity between parties."   United States

17   v. Liquidators ofEuropean Fed. Credit Bank, 630 F.3d 1139, 1150 (9th Cir. 2011).

18               Here, to the extent Plaintiff has viable claims (which she does not), they are all barred by the

19   doctrine of res judicata because all three (3) requirements recited above are met.

20               A.     The Claims Raised in the Complaint are the Same as Those in Bankruptcy

21               In determining whether there is an "identity of claims" for purposes of res judicata, courts

22   assess four factors: "(1) whether rights or interests established in the prior judgment would be

23   destroyed or impaired by prosecution of the second action; (2) whether substantially the same

24   evidence is presented in the two actions; (3) whether the two suits involve infringement of the same

25   right; and (4) whether the two suits arise out of the same transactional nucleus of facts." U.S. v.

26   Liquidators, supra, 630 F.3d at 1150. The fourth factor-the same nucleus of facts-is the most

27   important. Id. Indeed, if the transactional or common nucleus of operative fact criterion exists, the

28   court need not consider the other factors and res judicata' will apply. See Mpoyo v. Litton Electro-
                                                            ?
     NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT; MEMORANDUM OF P&A IN SUPPORT
                                                 Case No. 5: I 9-cv-03125-SVK
     5967084.1
            Case 5:19-cv-03125-SVK Document 43 Filed 07/24/19 Page 18 of 34



 1   Optical Systems, 430 F.3d 985, 988 (9th Cir. 2005) ("We have often held the common nucleus
 2   criterion to be outcome determinative under the first res judicata element."). And, "[w]hether two

 3   events are part of the same transaction or series depends on whether they are related to the same set
 4   of facts and whether they could conveniently be tried together." Int'! Union of Operating Engineers

 5   v. Karr, 944 F.2d 1426, 1429 (9th Cir. 1993).

 6               Here, the claims asserted in the Complaint are identical to, or arise out of, the same common
 7   nucleus of operative facts as the claims asserted in Plaintiff's adversary proceeding. See RJN, Ex.
 8   20-23. In the adversary proceeding, Plaintiff alleged that she never received the loan proceeds, that
 9   the assignment of the Second Loan was void, and that Defendants lacked authority to foreclose on
10   the Property. RJN, Ex. 20, at ,r,r 85-86, 91, 96-98,116-118.
11               The same is true here. Now, as before, Plaintiff alleges that the assignment to NBH was
12   invalid (Cmp.,      ,r   190), that all loan and title documents are fraudulent (See Cmp., generally), that
13   Defendants were not the true beneficiaries of the Second Loan and Second Deed of Trust (Cmp.,                  ,r,r
14   350-351), and that the foreclosure sale was illegal (Cmp.,          ,r,r 356-393).   It matters not that Plaintiff
15   has added new causes of action to her Complaint in this lawsuit because "[n]ewly articulated claims
16   based on the same nucleus of facts may still be subject to a res judicata finding if the claims could
17   have been brought in the earlier action." Tahoe-Sierra Pres. Council, Inc. v. Tahoe Reg'! Planning
18   Agency, 322 F.3d 1064, 1078 (9th Cir. 2003). As Plaintiff could have-and did-bring claims based

19   ori these same allegations in her prior adversary complaint, the identity of claims prong is satisfied.
20               B.     There is a Final Judgment on the Merits

21               "An involuntary dismissal generally acts as a judgment on the merits for the purposes of res
22   judicata, regardless of whether the dismissal results from procedural error or from the court's
23   considered examination of the plaintiffs substantive claims." United States v. Schimmels, 127 F.3d

24   875, 884 (9th Cir. 1997).
25               In this case, a final judgment on the merits exists because Plaintiff's adversary proceeding
26   was dismissed based on Plaintiff's failure to prosecute and her flagrant violations of court orders.
27   Thus, the second factor exists. See also Section D, inra.

28   ///
                                                            8
     NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT; MEMORANDUM OF P&A IN SUPPORT
                                                  Case No. 5:19-cv-03125-SVK
     5967084.1
             Case 5:19-cv-03125-SVK Document 43 Filed 07/24/19 Page 19 of 34



 1               c.      There is Privity Among the Parties

 2               Lastly, the courts look to whether the prior action and the current lawsuit involve parties in
 3   privity with one another. The Ninth Circuit has defined privity in the res judicata context as "a legal
 4   conclusion 'designating a person so identified in interest with a party to former litigation that he
 5   represents precisely the same right in respect to the subject matter involved."' US. v. Schimmels,

 6   supra, 127 F.3d at 881 (quoting Southwest Airlines Co. v. Texas International Airlines, Inc., 546

 7   F.2d 84, 95 (5th Cir. 1977)). Privity exists if "there is sufficient commonality of interest." Tahoe-
 8   Sierra, supra, 322 F.3d at 1081.

 9               Here, privity is easily established. Plaintiff was the complainant in the adversary proceeding
10   and Defendants· were named in that action and answered the adversary complaint. Thus, privity
11   exists and res judicata bars this same action.

12               D.     Plaintiff's Failure to Object to NBH's Proof of Claim in the Bankruptcy is Res
13                      Judicata Barring This Action

14               A plaintiff may also be barred by res judicata if he or she failed to object to a proof of claim

15   filed by a creditor. See Siegel v. Federal Home Loan Mortg. Corp., 143 F.3d 525, 529-531 (9th Cir.
16   1998). In Siegel, Freddie Mac filed proofs of claim in a borrower's bankruptcy with respect to loans
17   secured by real properties. Id. at 528. No objections to the claims were filed. Id. Later on, the

18   borrower filed a state court action against Freddie Mac under various causes of action all premised
19   upon Freed Mac's purported failure to finance repairs and approve the sale and transfer of real
20   property that was the subject of the proofs of claim. Id. at 529. In response, Freddie Mac filed a
21   motion for summary judgment based on the res judicata effect of the bankruptcy proceeding which
22   was ultimately granted. Id. at 528.

23               In affirming the judgment, the Ninth Circuit held that the borrower's failure to object to
24   Freddie Mac's proofs of claims in bankruptcy precluded his litigation against Freddie Mac under the
25   doctrine of res judicata. Id. at 529-530. The Ninth Circuit further held that whether or not the
26   bankruptcy court had entered an order allowing the proofs of claim was irrelevant to the analysis.
27   Id. at 530-531.

28   ///
                                                           9
     NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT; MEMORANDUM OF P&A IN SUPPORT
                                                 Case No. 5:19-cv-03125-SVK
     5967084.1
            Case 5:19-cv-03125-SVK Document 43 Filed 07/24/19 Page 20 of 34



 1               Likewise here, Plaintiffs did not object to the NBH proof of claim filed in Plaintiff's 2017

 2   .bankruptcy. See RJN, Ex. 15. Instead, Plaintiff acknowledged the validity of the underlying debt
 3   and arrears by moving to have the· Second Loan valued to $0.00. See RJN, Ex. 16. · For these
 4   reasons, Plaintiffs claims challenging the Second Loan and Second Deed of Trust are barred based
 5   on the doctrine of judicial estoppel.
 6     VI.       PLAINTIFF'S CONTRADICTORY ALLEGATIONS VIOLATE RULE 8
 7               As noted above, Rule 8 of the Federal Rules of Civil Procedure requires a short and plain
 8   statement demonstrating that the plaintiff is entitled to relief.      However, when allegations are

 9   contradictory and inherently implausible, such claims violate Rule 8, Twombly, and Iqbal. See
10    Warner v. Tinder      Inc., 105 F. Supp.3d 1083, 1098 (C.D. Cal. 2015), (citing Hernandez     v. Select

11   Portfolio Servicing, Inc., 2015 U.S. Dist. LEXIS 82922 at *24 (C.D. Cal. June 25, 2015); see also

12   Rieber v. OneWest Bank FSB, 2014 U.S. Dist. LEXIS 62682 at *8 (S.D. Cal. May 6, 2014)

13   ("Plaintiffs Complaint pleads contradictory facts that fail to provide fair notice to Defendants
14   regarding the basis of the FDCPA claim[, and] ... keeps Plaintiffs FDCPA claim from meeting Rule
15   8's requirement of a short and plain statement of the claim showing that the pleader is entitled to
16   relief rising above a speculative level.") (Internal quotations omitted).
17               Here, Plaintiffs Complaint violates Rule 8 as it alleges two radically different theories of
18   recovery. On the one hand, Plaintiff alleges that she never obtained the Second Loan and disavows
19   every document related to the Second Loan, Second Deed of Trust, and each of the foreclosure
20   notices that subsequently followed, including their signatures, form, and content. See Cmp.,     ,nr 95-
21   115, 266-296, 356-393. On the other hand, Plaintiff alleges that she completed a loan modification
22   application for the Second Loan and that NBH breached a contract with Plaintiff by failing to grant
23   her a modification.        See Cmp.,   ml 224-226. · Moreover, Plaintiff alleges violations under the
24   Homeowner Bill of Rights ("HBOR") with regard to servicing of the Second Loan (Cmp.,           ,r,r 314-
25   322), and also alleges that NBH did not credit all of Plaintiffs payments to her account (Cmp.,       ,r
26   14 7). Both theories cannot .co-exist. Moreover, the Complaint is tantamount to a sham pleading,
27   although Plaintiff goes one step further as the conflicting allegations are embodied in a single
28   pleading.
                                                        10
     NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT; MEMORANDUM OF P&A IN SUPPORT
                                               Case No. 5:19-cv-03125-SVK
     5967084.1
            Case 5:19-cv-03125-SVK Document 43 Filed 07/24/19 Page 21 of 34



 1               Thus, Plaintiffs Complaint takes two contradictory positions with regard to the validity and

 2   existence of the Second Loan. Therefore, in light of the conflicting claims raised in the Complaint,
 3   each claim is inadequately pled and the motion to dismiss should be granted in its entirety.
 4    VII.       EVEN IF PLAINTIFF'S CLAIMS ARE NOT BARRED BY THE DOCTRINES

 5               ABOVE, PLAINTIFF'S INDIVIDUAL CAUSES OF ACTION FAIL

 6               SUBSTANTIVELY

 7               A.     The First, Third and Fourth Causes of Action Fail
 8               In her Complaint, Plaintiff pleads causes of action for wrongful foreclosure, quiet title, and
 9   cancellation of instruments challenging Defendants' interest in the Property on the same baseless
10   theories that Defendants never obtained an interest in the Second Loan and Second Deed of Trust.

11                      1.      The wrongful foreclosure cause of action is meritless
12               To state a claim for wrongful foreclosure, Plaintiff must allege "(1) the trustee or mortgagee
13   caused an illegal, fraudulent, or willfully oppressive sale of real property pursuant to a power of sale
14   in a mortgage or deed of trust; (2) the party attacking the sale (usually but not always the trustor or

15   mortgagor) was prejudiced or harmed; and (3) in cases where the trustor or mortgagor challenges the
16   sale, the trustor or mortgagor tendered the amount of the secured indebtedness or was excused from
17   tendering." Lona v. Citibank, NA., 202 Cal. App. 4th 89, 104, 134 (2011).
18               As discussed above, Plaintiff has failed to state a claim for wrongful foreclosure based on the
19   inconsistent facts alleged in the bankruptcy petitions.           Moreover, to the extent Plaintiff alleges
20   'improper notice of sale or that Defendants lacked authority, no claim is stated as set forth below.'
21                      a. Plaintiff's "holder of the note" theory fails
22               Plaintiff challenges foreclosure claiming that Defendants never possessed or had any interest
23   in the underlying promissory note. See Cmp., ,r,i 350-351. This argument is meritless.
24               "California's nonjudicial foreclosure scheme is set forth in Civil Code sections· 2924 through
25   2924k, which 'provide a comprehensive framework for the regulation of a nonjudicial foreclosure
26   sale pursuant to a power of sale contained in a deed of trust."' Gomes v. Countrywide Home Loans,
27   Inc., 192 Cal. App. 4th 1149, 1154. As noted by numerous courts, the party initiating foreclosure

28   need not be in possession of the note. See Debrunner v. Deutsche Bank Nat'l Trust Co., 204 Cal.
                                                  11
     NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT; MEMORANDUM OF P&A IN SUPPORT
                                                 Case No. 5:19-cv-03125-SVK
     5967084.1
            Case 5:19-cv-03125-SVK Document 43 Filed 07/24/19 Page 22 of 34



 1   App. 4th 433, 440 (2012) (collect�g cases and holding "[w]e likewise see nothing in the applicable

 2   statutes that precludes foreclosure when the foreclosing party does not possess the original

 3   promissory note."). This holding is supported by Civil Code § 2924(a)(l), which allows a notice of

 4   default to be recorded by the "trustee, mortgagee, or beneficiary, or any [] authorized agents ... "

 5               In the Complaint, Plaintiff questions Defendants' authority to foreclose on the Property with

 6   bewildering, overly vague conclusions. Plaintiffs' speculative accusations of lack of ownership or

 7   beneficial interest in the Second Loan are insufficient to maintain a cause of action under applicable

 8   California law. Hansen v. Western Progressive, LLC, 2016 WL 4248028, at *4, fu.fr(E.D. Cal. Aug.

 9   11, 2016) (stating that " ... Plaintiff, like Gomes, 'simply seeks the right to bring a lawsuit to find out

10   whether [Defendants have] such authority. No case law or statute authorizes such a speculative

11   suit.").(citing to Gomes, supra, 192 Cal. App. 4th at 1156).
12                      b. The property was sold in accordance with Civil Code Section 2924

13               "As a general rule, there is a common law rebuttable presumption that a foreclosure sale has

14   been conducted regularly and fairly." Royal Thrift & Loan Co. v. County Escrow, Inc., 123 Cal.

15   App. 4th 24, 32 (2004) (quoting 6 Angels Inc. v. Stuart-Wright Mortgage Inc., 85 Cal. App. 4th
16   1279, 1284 (2001)); see also Civil Code §§ 2924-2924k. "This presumption may only be rebutted

17   by substantial· evidence of prejudicial procedural irregularity." Melendrez v. D & I Investment..Inc.,

18   127 Cal. App. 4th 1238, 1259 (2005). Thus, "[a] successful challenge to the sale requires 'evidence

19   of a failure to comply with the procedural requirements for the foreclosure sale that caused prejudice

20   to the person attacking the sale." 6 Angels Inc., 85 Cal. App. 4th at 1284. Moreover, the party

21   attacking the validity of the sale has the burden of overcoming the presumption of the sale's

22   regularity. Hatch v. Collins, 225 Cal. App. 3d 1104, 1113 (1990). Indeed, "foreclosure sales are

23   governed by a comprehensive statutory scheme. This scheme, which is found in Civil Code sections
24   2924 through 2924k, evidences a legislative intent that a sale which is properly conducted

25   constitutes a final adjudication of the rights of the borrower and lender." 6 Angels, Inc., 85 Cal.

26   App. 4th at 1283-1284 (internal quotations omitted).
27               A trustee's deed upon sale constitutes prima facie evidence of the facts set forth therein that

28   the plaintiff purchased the property at a trustee's sale in compliance with Civil Code§ 2924 et seq.
                                                           12
     NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT; MEMORANDUM OF P&A IN SUPPORT
                                                 Case No. 5: 19-cv-03125-SVK
     5967084.1
              Case 5:19-cv-03125-SVK Document 43 Filed 07/24/19 Page 23 of 34



 1    and that title has been duly perfected in plaintiff. Beck v. Reinholtz, 138 Cal. App. 2d 719, 723

 2    (1956). Moreover, there is a statutory presumption that if a trustee's deed recites that the trustee has

 3    complied with all requirements concerning the mailing, posting, publication, or personal delivery of

 4    the notice of default and the notice of sale, the recitals are conclusive in favor of bona fide

 5    purchasers and encumbrancers for value and without notice. Civil Code § 2924(c); Garfinkle .v.

 6    Superior Court, 21 Cal. 3d 268, 279, th. 16 (1978). In the absence of a bona fide purchaser, the

 7    recitals are prima facie evidence of the facts that they allege to he true. Beck, 138 Cal. �pp. 2d at

 8    723-724; see also Seidell v. Tuxedo Land Co., 1 Cal. App. 2d 406, 409-410 (1934).

 9.               In that regard, Civil Code§ 2924(c) states in relevant part:

10                               A recital in the deed executed pursuant to the power of sale
                         of compliance with all requirements of law regarding the mailing
11                       of copies of notices or the publication of a copy of the notice of
                         default or the personal delivery of the copy of the notice of default
12                       or the posting of copies of the notice of sale or the publication of a
                         copy thereof shall constitute prima facie evidence of compliance
13                       with these requirements and conclusive evidence thereof in favor
                         of bona fide purchasers and encumbrancers for value and without
14                       notice.

15                Further, by express provision in a deed of trust, recitals in a trustee's deed may be furnished

16    as proof of the regularity of the sale, and no further evidence is necessary to establish the title and

17    right to possession of the purchaser. Sorensen v. Hall, 219 Cal. 680, 682-683 (1934); Pacific States

18    Savings & Loan Co. v. O'Neill, 7 Cal. 2d 596, 599 0936); Cobb v. California Bank, 6 Cal. 2d 389,

19    390 (1936). Moreover, public policy favors the finality of nonjudicial foreclosures sales conducted

20    pursuant to the power of sale contained in a deed of trust. See Stevens v. Plumas Eureka, 2 Cal. 2d

21    493, 496-97 (1935); Moeller v. Lien, 25 Cal. App. 4th 822, 830 (1994). Nonjudicial foreclosure can

22    be commenced by the trustee, mortgagee or beneficiary or any of their authorized agents. Cal. Civ.

23    Code§ 2924(a)(l) and 2924b(b)(4).

24                In this case, paragraph 17 of the Deed of Trust states in relevant part that the "recitals in the

25    Trustee's deed shall be prima facie evidence of the truth of the statements made therein." RJN, Ex.

26    2. Here, the TDUS recites, among other things, the following:

27                "This deed is made pursuant to the authority and powers given to Trustee (or to Successor

28    Trustee) by law and by that certain Deed of Trust dated January 9, 2007, made to CECILIA
                                                           13
      NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT; MEMORANDUM OF P&A IN SUPPORT
                                                  Case No. 5:19-cv-03125-SVK                ·
      5967084.1
            Case 5:19-cv-03125-SVK Document 43 Filed 07/24/19 Page 24 of 34



 1    MANGAOANG, A MARRIED WOMAN AS HER SOLE AND SEP ARATE PROPERTY and

 2   recorded on January 18, 2007 as Instrument No. 19268026 of official records in the Office of the

 3   Recorder of Santa Clara, Trustee (or Successor Trustee) having complied with all applicable

 4   statutory provisions and having performed all of his duties under the said Deed of Trust.

 5               All requirements of law and of said Deed of Trust relating to this sale and to notice thereof

 6   having been complied with. Pursuant to the Notice of Trustee's Sale, the above described property

 7   was sold by Trustee (or Successor Trustee) at public auction on November. 5, 2018 at the place

 8   specified in said Notice, to Grantee who was the highest bidder therefore, for $300,408.97 cash, in

 9   lawful money of the United States, which has been paid, or by credit bid if the Grantee was the

10   beneficiary of said Deed of Trust at the time of said public auction."

11               Here, all of the requisite procedural requirements were met through the foreclosure process.

12   Indeed, given Plaintiffs bankruptcy filings, Plaintiff was on notice of the default and foreclosure

13   process years before the TDUS was even recorded. Thus, Plaintiffs allegations challenging the

14   foreclosure sale are meritless. See Cmp., ff 356-393.

15                      c. Plaintiff fails to establish that she was prejudiced or harmed           ..
16               Even if a procedural defect had been properly alleged (which it was not), in order to establish

17   that .a foreclosure was wrongful, and that the plaintiff is entitled to relief, the plaintiff must establish

18   a prejudicial defect in the foreclosure process. See Knapp, supra, 123 Cal. App. 4th at 93-94 (defect

19   must not be trivial, but must be material); see also Quinteros v. Aurora Loan Services, 740

20   F.Supp.2d 1163, 1168-69 (E.D. Cal. 2010), cf Spears v. First Guaranty Mortgage Corporation,

21   2010 WL 1135803 at *3-4 (N.D. Cal. 2010)). Courts have consistently followed this reasoning.

22   And, iris Plaintiffs burden to show the prejudice. Miller v. California Reconveyance Co., 2010 WL

23   2889103 at *10 (S.D. Cal. 2010). Here, Plaintiff has not shown any prejudice: the foreclosure took

24   place because of Plaintiffs default, not because of any action or inaction on the part of Defendants.

25                      d. Plaintiff fails to allege tender

26               Additionally, a condition precedent to "any cause of action" arising from an alleged wrongful

27   foreclosure is that the borrower niust tender or offer to tender a sum sufficient to cure the default.

28   See Abdallah v. United Sav. Bank, 43 Cal. App. 4th 1101, 1109 (1996); Lona v. Citibank, 202 Cal.
                                                         14
     NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT; MEMORANDUM OF P&A IN SUPPORT
                                                Case No. 5:19-cv-03125-SVK
     5967084.1
            Case 5:19-cv-03125-SVK Document 43 Filed 07/24/19 Page 25 of 34



 1   App. 4th 89, llZ (2011). . "The rules which govern tenders are strict and are strictly applied ... "

 2   Nguyen v. Calhoun, 105 Cal. App. 4th 428, 439 (2003). "The rationale behind the rule is that if [the
 3   borrower] could not have redeemed the property had the sale procedures been proper, any

 4   irregularities in the sale did not result in damages to the [borrower]." Shuster v. BAC Home Loans

 5   Servicing, LP, 211 Cal. App. 4th 505, 512 (2012).

 6               Furthermore, a complaint must allege more than just an offer to tender, but that there has

 7   already been a full tender of the debt, or any facts showing that it would be inequitable to require a

 8   tender, as opposed to giving the borrower a windfall by obtaining real property and evading a lawful

 9   debt. See Stebley v. Litton Loan Servicing, LLP, 202 .Cal. App. 4th 522, 526 (2011). Without an

1O   allegation of tender in a complaint that attacks the validity of a sale, the complaint does not state a

11   cause of action. See FPCI RE-HAB 01 v. E & G Investments, Ltd., 207 Cal. App. 3d 1018, 1021-

12   1024 (1989). In this case, Plaintiff does not allege that she could tender the debt and acknowledged

13   she was delinquent on the Second Loan through her bankruptcy filings.

14               Accordingly, Plaintiff fails to state a claim for wrongful foreclosure.

15                      e. The Rooker-Feldman doctrine bars Plaintiff's challenge of the foreclosure

16                          process

17               The Rooker-Feldman doctrine bars "cases brought by state-court losers complaining of

18   injuries caused by state-court judgments rendered before the district court proceedings commenced

19   and inviting district court review and rejection of those judgments." Exxon Mobil Corp. v. Saudi

20   Basic Indus. Corp., 544 U.S. 280, 284 (2005). The reason for this is that federal district courts "are

21   empowered to exercise original, not appellate, jurisdiction. Plaintiffs in Rooker and Feldman had

22   litigated and lost in state court. Their federal complaints ... essentially invited federal courts of first

23   instance to review and reverse unfavorable state-court judgments. We declared such suits out of

24   bounds, i.e., properly dismissed for want of subject-matter jurisdiction." Id. at 283-284.

25               Here, the Complaint contends that Plaintiff was harmed insofar as the foreclosure notices and

26   foreclosure sale were invalid and void ab initio. See Cmp., ,nr 356-393. However, the issues arising

27   from the foreclosure sale have already been adjudicated in state court and Plaintiff no longer has

28   possession of the Property. RJN, Ex. 27. Thus, under the Rooker-Feldman doctrine, this Court is
                                                          15
     NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT; MEMORANDUM OF P&A IN SUPPORT
                                                 Case No. 5:19-cv-03125-SVK
     5967084.1
            Case 5:19-cv-03125-SVK Document 43 Filed 07/24/19 Page 26 of 34



 1   barred from reviewing the rulings of the Superior Court to determine if they were made in error.
 2                      f.   The assignment to NBH was proper

 3               In support of her wrongful foreclosure claim, Plaintiff also alleges that the First Assignment
 4   was not proper claiming that NBH was a nonexistent entity at the time of transfer. Cmp.,              ,r   190.
 5   This allegation is demonstrably false as NBH is a Nevada limited liability company that was formed
                                                                                                                       1




 6   on February 16, 2011. See RJN, Ex. 28. Plaintiff also contends that the First Assignment was void
 7   because Aidan was a suspended corporation. Cmp., ,r 189. Assuming the truth ofthis allegation for
 8   purposes of demurrer, it also fails as a matter oflaw since contracts made by suspended corporations
 9   are voidable rather than void and the other party can elect to affirm the contract. Pacific States
10   Corp. v. Hall, 166 F .2d 668, 671 (9th Cir. 1948); see also Performance Plastering v. Richmond

11   American Homes of California, Inc., 153 Cal. App. 4th 659, 663 (2007). Further, to the extent

12   Plaintiff challenges MERS authority to execute the First Assignment, this argument also fails. See
13   Rubio v. U.S. BankN.A., 2014 WL 1318631 at *8 (N.D. Cal. Apr. 1, 2014).

14                      g. Plaintiff disavows the validitv of the Second Loan and Second Deed of Trust
15               In support of her wrongful foreclosure claim, Plaintiff alleges that she never obtained the
16   Second Loan and never signed the corresponding note. Cmp.,               ,r,r   102-106. As mentioned above,
17   these arguments are inconsistent with Plaintiffs numerous bankruptcy filings and the Court should
18   disregard these claims which are contradicted by judicially noticeable documents. Moreover, these
19   arguments conflict with Plaintiff's other allegations pertaining to the HBOR and servicing of the

20   Second Loan.
21                      h. Plaintiff's TILA claim is time-barred and a private right of action does not

22                           exist
23               To the extent Plaintiff alleges a violation of the Truth in Lending Act ("TILA"), such claim is
24   time barred. 15 U.S.C. 1640(e) (one-year statute of limitations). Moreover, to the extent, Plaintiff
25   alleges a TILA violation regarding the assignment to TFS, no private right of action exists. Indeed,
26   TILA is a "disclosure statute" that, generally, "requires disclosure of certain terms and conditions of
27   credit before cons�ation of a consumer credit transaction." Hauk v. JPMorgan Chase Bank,
28   USA, 552 F.3d 1114, 1120 (9th Cir. 2009). The statute uses the terms 'disclosure statement' to refer
                                                          16
     NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT; MEMORANDUM OF P&A IN SUPPORT
                                                 Case No. 5:19-cv-03125-SVK
     5967084.1
            Case 5:19-cv-03125-SVK Document 43 Filed 07/24/19 Page 27 of 34



 1   to [the disclosure] documents provided before the extension of credit." Evanto v. Fannie Mae, 814

 2   F.3d'1295, 1298 (11th Cir. 2016); Signori v. Fannie Mae, 934 F.Supp.2d 1364, 1368 (S.D. Fla2013)

 3   ("[T]he TILA provisions are clear that the disclosure documents referred to in Sections 164l(a) and

 4    1641(e)(l) are documents generated in connection with the origination of the loan. Consequently,

 5   documents generated after an assignment has occurred cannot form the basis of an assignee's

 6   liability under Section 1641. ").

 7                      i.   The HBOR claims are meritless

 8               To the extent Plaintiff alleges that Defendants violated various provisions under the HBOR,

 9   these claims fail as a matter of law. More particularly, claims under the HBOR apply only to first

10   lien deeds of trust for owner-occupied properties. Cal. Civ. Code § 2924.15. Here, the subject

11   Second Deed of Trust is a second position lien and the Property was not owner occupied. See RJN,               I



12   Ex. 2, 10, 14.

13                      2.      The first cause of action for quiet title similarlv fails
14               A party is entitled to bring an action "to establish title against adverse claims" to real

15   property upon the filing of a verified complaint. Code Civ. Proc. § 760.020(a), (c). The plaintiff

16   "shall" name as defendants "the persons having adverse claims that are of record or known to the

17   plaintiff or reasonably apparent from an inspection of the property." Code Civ. Proc.§ 762.060(b).

18               First, Plaintiff's Complaint fails to allege facts showing the foreclosure documents were

19   "void." Second, the Complaint does not plead that Plaintiff tendered the outstanding indebtedness

20   owed, which is a prerequisite to their quiet title claim. "A borrower may not ... quiet title against a

21   secured lender without first paying the outstanding debt on which the . . . deed of trust is based."

22   Lueras v. BAC Home Loans Servicing, LP, 221 Cal. App. 4th 49, 86 (2013); see also Shimpones v.

23   Stickney, 219 Cal. 637, 649 (1934) ("a mortgagor cannot quiet his title against the mortgagee without

24   paying the debt secured"). Thus, no claim for "quiet title" is or can be stated.
25                      3.      The third cause of action for cancellation ofinstrument{s) similarly fails
26               Civil Code § 3412 provides that cancellation of a written instrument is appropriate if "there is
27   a reasonable apprehension that if left outstanding it may cause serious injury to a person against
28   whom it is void or voidable .... " Civ. Code§ 3412. To state a claim for relief, a plaintiff must allege
                                                     17.                .
     NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT; MEMORANDUM OF P&A IN SUPPORT
                                                 Case No. 5:19-cv-03125-SVK
     5967084.1
            Case 5:19-cv-03125-SVK Document 43 Filed 07/24/19 Page 28 of 34



 1   facts to show the instrument was void or voidable against that particular plaintiff. Saterbak v..

 2   JPMorgan Chase Bank, NA., 245 Cal. App. 4th 808, 818 (2016). A plaintiff must provide facts,

 3   "not mere conclusions, showing the apparent validity of the instrument designated, and point out the

 4   reason for asserting that it is actually invalid." Ephraim v. Metropolitan Trust Co. of California, 28

 5   Cal. 2d 824, 833 (1946).

 6               As against Defendants, Plaintiff's cause of action seeks to cancel various instruments which

 7   Plaintiff contends are void ab initio.        See Cmp.,     ,r,r   445-474.   As set forth above, Plaintiffs

 8   allegations that the First Assignment, Second Assignment, NOD, SOT, NOTSl, NOTS2, and TDUS

 9   are void fail to state a claim and are meritless.

10               B.     The Second Cause of Action Under the FDCPA Fails

11               Plaintiffs Second Cause of Action purports to allege violations of the Fair Debt Collections

12   Practices Act ("FDCPA"), 15 U.S.C. § 1692 et seq., based on Defendants' collection efforts towards

13   and servicing of the Second Loan. Cmp., ,Mr 415-439, 442-444.

14               "To state a claim under the FDCPA, a plaintiff must allege facts that establish the following:

15   (1) the plaintiff has been the object of collection activity arising from a consumer debt; (2) the

16   defendant attempting to collect the debt qualifies as a 'debt collector' under the FDCPA; and (3) the

17   defendant has engaged in a prohibited act or has failed to perform a requirement imposed by the

18   FDCPA." Pratap v. Wells Fargo Bank, NA., 63 F.Supp.3d 1101, 1113 (N.D. Cal. 2014). Further,

19   in order to state a claim, plaintiff must "plead factual content that allows the court to draw the

20   reasonable inference that" defendants are debt collectors within the meaning of the FDCP A.

21   Schlegel v. Wells Fargo Bank, NA, 720 F.3d 1204, 1208 (9th Cir. 2013).

22               The term "debt collector" is defined to include: (1) "any person who uses any instrumentality

23   of interstate commerce or the mails in any business the principal purpose of which is the collection

24   of any debts," and (2) any person "who regularly collects or attempts to· collect, directly or

25   indirectly, debts owed or due or asserted to be owed or due another." 15 U.S.C. § 1692a(6).

26               In a recent decision, the United States Supreme Court affirmed that "those who engage in

27   only nonjudicial foreclosure proceedings are not debt collectors within the meaning of the Act."

28   Obduskey v. McCarthy & Holthus LLP, 139 S.Ct. 1029, 1038 (2019). Indeed, "[t]he law is well-
                                                          18
     NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT; MEMORANDUM OF P&A IN SUPPORT
                                                Case No. 5: 19-cv-03125-SVK
     5967084.1
            Case 5:19-cv-03125-SVK Document 43 Filed 07/24/19 Page 29 of 34



 1   settled that creditors, mortgagors (sic), and mortgage servicing companies are not debt collectors and

 2   are statutorily exempt from liability under the FDCPA." Herrera v. U.S. Bank, NA., 2014 ,WL

 3   1806923 *2 (S.D. Cal. May 5, 2014) (citing Aguirre v. Cal-Western Reconveyance Corp., 2012 WL

 4   273753, at *7 (C.D. Cal. Jan. 30, 2012)). Similarly, "foreclosing on [a] property pursuant to a deed

 5   of trust is not the collection of a debt within the meaning of the FDCPA." Izenberg v. ETS Servs.,

 6   LLC, 589 F.Supp.2d 1193, 1199 (C.D. Cal. 2008).

 7               Here, Plaintiff concedes that Defendants were beneficiaries and/or servicers of the Second

 8   Loan given her . allegations' regarding · a . purported loan modification application and alleged

 9   violations of the HBOR. Indeed, such allegations would not be v.alid unless Defendants held an

10   interest in the Second Loan. Thus, the Defendants are not subject to the FDCP A. Moreover, even if

11   Plaintiff could show that Defendants somehow qualified as debt collectors under the FDCP A,

12   Plaintiff fails to explain how the act of foreclosure can amount to debt collection in the face of

13   overwhelming case law to the contrary.

14               Additionally, Plaintiffs claims fail because she has not. alleged facts to show any false or

15   misleading information regarding any alleged debt owed.                   Instead, Plaintiff simply alleges that

16   Defendants sent a letter demanding payment in full; See Cmp., 1424. Plaintiff also fails to allege

17   facts showing that the principal purpose of Defendants' business is to collect debts. See Schlegal,

18   supra, 720 F.3d at 1208-09 (finding plaintiff failed to allege facts sufficient to show that Wells Fargo

19   was in the business of collecting debts).

20               For these reasons, Plaintiff fails to allege sufficient facts to state any FDCPA claim, and

21   Plaintiffs Second Causes of Action should be dismissed �ithout any leave to amend.

22               c.     The Fifth Cause of Action for Replevin Fails

23               "[R]eplevin is a common law remedy that permits the prevailing party to recover both

24   personal property and incidental damages from an unlawful possessor." Adler v. Taylor, 2005 U.S.

25   Dist. LEXIS 5862 at *8 (C.D. Cal. February 2, 2005).

26               Here, Plaintiff alleges' that she has satisfied the Second Loan and therefore the note should be

27   returned to her. Cmp., 1, 502-503. However, no facts are pled stating to whom Plaintiff tendered

28   payment and when.          Moreover, these allegations contradict Plaintiffs assertions that she never
                                                           19
                                              .                                                    .
     NOTICE OF MOTlON AND MOTION TO DISMISS COMPLAINT; MEMORANDUM OF P&A IN SUPPORT
                                                  Case No. 5:19-cv-03125-SVK
     5967084.1
            Case 5:19-cv-03125-SVK Document 43 Filed 07/24/19 Page 30 of 34



 1    signed the note (Cmp., � 104) and never received the loan proceeds (Cmp.,        ff 114-115). Thus, the
 2    allegations are implausible given that Plaintiff cannot enforce rights arising under contracts to which

 3    she is not a party. See Jones v. Aetna Casualty & Surety Corp., 26 Cal. App. 4th 1717, 1722 ("Thus,

 4    someone who is not a party to the contract has no standing to enforce it or to recover

 5   extracontractual damages for the wrongful withholding of benefits to the contracting party.").

 6               Accordingly, Plaintiff has not stated an entitlement to the note from Defendants and thus has

 7   not stated a claim for replevin. See Credit Bureau of San Diego v. Horeth, 60 Cal. App. 2d 47, 48

 8   (1943) ("The general rule is that a complaint for the recovery of personal property must allege

 9   ownership and right of possession, or facts showing right of possession at the time the action was
10   filed.").

11               D.     The Sixth Cause of Action for Defamation Fails

12               Defamation is "the intentional publication of a statement of fact that is false, unprivileged,
13   and has a natural tendency to injure or that causes special damage." Ringler Associates Inc. v.

14   Maryland Casualty Co., 80 Cal. App. 4th 1165, 1179 (2000).

15               Here, Plaintiff's defamation cause of action is based on her allegation that Defendants

16   submitted false and misleading information to credit bureaus. Cmp., � 506. Although no facts are

17   pied to discern the scope of the alleged reports, presumably they relate to the indebtedness of the

18   Second Loan and foreclosure of the Property. Nevertheless, assuming the truth of the allegation, the

19   cause of action still fails as "[a] credit report, even one that causes harm, is not defamatory if it is

20   true." Francis v. Dun & Bradstreet, Inc., 3 Cal. App. 4th 535, 540 (1992). Moreover, a plaintiff's

21   admission· of truth will bar a claim for defamation. Hejmadi v. Amfac, Inc., 202 Cal. App. 3d 525,

22   553 (1988).        Here, Plaintiff admitted the validity of the debt in her bankruptcy schedules and

23   attempted to strip the Second Loan. See RJN, Ex. 16. ·Plaintiff's admissions in her bankruptcy

24   schedules validating the underlying debt and default bar any claim of defamation.
25               Additionally, any claims regarding the recording of foreclosure notices are similarly barred

26   because "the statutorily required mailing, publication, and delivery of notices in nonjudicial

27   foreclosure, and the performance of statutory nonjudicial foreclosure procedures, [are] privileged

28   communications under the qualified common interest privilege of [Civil Code] section 47,
                                                          20
     NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT; MEMORANDUM OF P&A IN SUPPORT
                                                Case No. 5: I 9-cv-03125-SVK
     5967084.1
            Case 5:19-cv-03125-SVK Document 43 Filed 07/24/19 Page 31 of 34



 1    subdivision (c)(l)"). Kach/on v. Markowitz, 168 Cal. App. 4th 316, 333-34 (2008). The qualified

 2    privilege of Civil Code § 47 bars any tort claim arising out of the statutorily required mailing,

 3   publication, and delivery of notices in nonjudicial foreclosure, and the performance of statutory

 4   nonjudicial foreclosure procedures, absent a showing of malice. Id. at 339. "[W]here the complaint

 5   discloses a case of qualified privilege, no malice is presumed and in order to state a cause of action

 6   the pleading must contain affirmative allegations of malice in fact." Locke v. Mitchell, 7 Cal. 2d

 7   599, 602 (1936); Smith v. Hatch, 271 Cal. App. 2d 39, 47 (1969) ("Since the qualified privilege

 8                       . that the communication is made innocently and without
     creates a presumption                                                 .     malice ... the pleadings

 9   must contain affirmative allegations of malice in fact .... ").

10               Accordingly, Plaintiff has failed to state a claim for defamation and the motion to dismiss

11   this cause of action should be granted.

12   vm.         PUNITIVE DAMAGES ARE NOT WARRANTED

13               Additionally, to the extent Plaintiff seeks punitive damages, her claim fails as a matter of

14   law. To warrant punitive or exemplary damages, a complaint must allege conduct of "such severity

15   or shocking character that it warrants the same treatment as that accorded to willful misconduct -

16   conduct in which the defendant intends to cause harm." Nolan v. National Convenience Stores, 95

17   Cal. App. 3d 279, 286 (1979). Ultimate facts of the defendant's oppression, fraud or malice must be

18   alleged. Cyrus v. Haveson, 65 Cal. App. 3d 306, 316-17 (1976). Moreover, facts alleging actual

19   'malice must be pleaded. Toole v. Richardson-Merrell, Inc., 251 Cal. App. 2d 689, 713 (1967).

20               To the extent Plaintiff's' conclusory allegations, claims and prayer fall under California Civil

21   Code § 3294, punitive damages are permitted only where defendant "has been guilty of oppression,

22   fraud or malice." Civ. Code § 3294(a). The terms "oppression," "fraud," and "malice" are defined

�3   by Section 3294. Malice is "despicable" conduct of the defendant with a willful and conscious

24   disregard of the rights or safety of others. · Oppression is despicable conduct that exposes an

25   individual to cruel and unjust hardship in conscious disregard of that individual's rights. Fraud is

26   intentional misrepresentation, deceit, or concealment of a material fact known to the defendant with

27   the intention on the part of the defendant of thereby depriving           a person of property or legal rights or
28   otherwise causing .injury.
                                                          21
     NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT; MEMORANDUM OF P&A IN SUPPORT
                    .                            Case No. 5: 19-cv-03125-SVK
     5967084.1
             Case 5:19-cv-03125-SVK Document 43 Filed 07/24/19 Page 32 of 34



 1               A pleading is not sufficient if it merely alleges the statutory language. Rather, sufficient

 2   facts must be pleaded to show a party's acts are oppressive, fraudulent or malicious. Hilliard v. A.H

 3   Robbins Co., 148 Cal. App. 3d 374, 392 (1983). Moreover, a prayer for punitive damages may not

 4   be based on conclusory allegations. G.D. Searle. & Co. v. Superior Court, 49 Cal. App. 3d 22, 29

 5   (197 5). Where a prayer for relief for punitive damages is not based on supported conclusions, those

 6   conclusions are properly stricken. "Whatever words are found in pleading (such, for instance, as

 7   'carelessly, negligently, willfully, wrongfully, and in fraud of the right of these plaintiffs') going to

 8   state the pleader's conclusions, may be disregarded. A motion to strike out would be the proper way

 9   to seek their elimination .... " Smithson v. Sparber, 12.3 Cal. App. 225, 232 (1932). "Allegations

10   that the acts of [defendant] were 'arbitrary, capricious, fraudulent, wrongful and unlawful' like other

11   adjectival descriptions of such proceedings, constitute mere conclusions of law."           Faulkner v.

12   California Toll Bridge Authority, 40 Cal. 2d 317, 319 (1952).          These rules are consistent with

13   California's general disfavor of -- and strict pleading requirements for -- punitive or exemplary

14   damages. Henderson vs. Security Pac. Nat'l. Bank, 72 Cal. App. 3d 764, 771 (1977).

15               Here, no facts are pied demonstrating oppression, fraud, or malice. Accordingly, punitive·

16   damages are not warranted under any cause of action and Plaintiffs prayer should be stricken.

17     IX.       CONCLUSION

18               For the foregoing reasons, the Court should dismiss the Complaint and each cause of action

19   therein, for failure to state a claim upon which relief may be granted. As these defects cannot be

20   cured by amendment, the Court should dismiss the claims without leave to amend.

21   DATED: July 24, 2019                             PARKER IBRAHIM & BERG LLP
22

23                                                    By:      Isl Matthew Henderson
                                                             JOHN M. SORICH
24                                                           MATTHEW HENDERSON
                                                             Attorneys for Defendants
25                                                           TRINITY FINANCIAL SERVICES, LLC and
                                                             NEWPORT BEACH HOLDINGS, LLC
26

27

28
                                                        22
     NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT; MEMORANDUM OF P&A IN SUPPORT
                                               Case No. 5:19-cv-03125-SVK
     5967084.1
            Case 5:19-cv-03125-SVK Document 43 Filed 07/24/19 Page 33 of 34



 1                                        PROOF OF SERVICE
 2                       STATE OF CALIFORNIA, COUNTY OF ORANGE
                           Cecilia Mangaoang v. Special Default Services, Inc.
 3
                          USDC Northern District Case No.: 5:19-cv-03125-SVK
 4
           I am employed in the County of Orange, State of California. I am over the age
 5 of J 8 :years and not a 12art_y to the within action: My �1rsiness address is Parker
   Ibrahim & Berg LLC, 695 Town Center Drive, 16 Floor, Costa Mesa,
 6 California 926Z-6.

 7     On July 24, 2019., ) served the fore_going document described as NOTICE OF
   MOTION AND MuTION OF DEFENDANTS TRINITY FINANCIAL
 8 SERVIC]f�LLC, AND NEWPORT BEACH HOLDINGS, LL£,, TO DISMISS
   THE C01v1rLAINT· MEMORANDUM OF POINTS AND AU1HORITIES IN
 9 SUPPORT THEREOF on the interested parties in this action.

10   �           by placing the original and/or a true copy thereof enclosed in (a) sealed
                 envelopefs), addressed as follows:
11
                SEE ATTACHED SERVICE LIST
12
     �         BY REG-µLAR�IL: I deposited such. envelope in the mail at 695 Town
13             Center Dnve, 16 Floor, Costa Mesa, California 92626. The envelope was
               mailed with postage thereon fully prepaid.
14
               I am "readily familiar" with the firm's practice of collection and processing         I




15             correspondence for mailing. It is deposited with the U.S. Postal Service on that
               same day in the ordinary course of business. I am aware that on motion of the
16             party served, service is presumed invalid if postal cancellation date or postage
               meter date is more than one (I) day after date of deposit for mailing in affidavit.
17
               BY THE ACT OF FILING OR SERVICE, THAT THE DOCUMENT
18             WAS PRODPCED ON PAPER PURCHASED AS RECYCLED.
19   D         BY OVERNIGHT MAIL: I deposited such documents at the Golden State
               Overnight or Federal Express DroJ> Box located at 695 Town Center Drive 16th
20             Floor1 Costa Mesa, California 92626. The envelope was deposited with delivery
               fees tnereon fully prepaid.
21
     �         BY CM/ECF ELECTRONIC DELIVERY: In accordance with the registered
22             case participants and in accordance with the procedures set forth at the Court's
23             website www.ecf.cacd.uscourts.gov

24   �          (Federal) I declare that I am employed in the office of a member of the Bar of
                this Court, at whose direction the service was made.
25
                Executed on July 24, 2019, at Costa Mesa, California.
26
                                                            Isl Julia Hernandez
27                                                          Julia Hernandez
28

     {00637048.DOCX }

                                             PROOF OF SERVICE
            Case 5:19-cv-03125-SVK Document 43 Filed 07/24/19 Page 34 of 34



 1                                        SERVICE LIST
                         Cecilia Mangaoang v. Special Default Services, Inc.
 2                      USDC Northern District Case No.: 5:19-cv-03125-SVK
 3

 4   Cecilia Mangaoang                            Plaintiff, In Pro Per
     1765 Landess Avenue
 5   PMB #232                                     T: (408) 876-9950

 6   Milpitas, CA 95035

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27
28

     {00637048.DOCX }

                                         PROOF OF SERVICE
